DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Li (CN 107232646) in view of Alarcon (US 2018/0020728).  An English machine translation of Li (CN 107232646) is included with the Notice of Refence Cited (PTO-892).
With respect to the limitations of claim 1, Li teaches a device comprising: 1) a first cover plate (Figs 1-7, Pg 3, cover 102); 2) an inductive coil (inductive coil 30, heating wire 202, Pg 3); 3) a housing (shell 10, Pg 3); 4) a glass pipe (glass bottle atomizer 20, 201); 5) a second cover plate comprising a through hole (Fig 3, atomizer upper cover 208 having through hole, Pg 3); 6) a first control plate (temperature control sensor 40, Pg 3); 7) a second control plate (main control board 104, Pg 3); 8) a power button (key 106, Pg 3); 11) a third cover plate (base 108, Pg 3); 12) a battery (battery 105, Pg 3); 13) a support frame (bracket 101, Pg 3); 14) a battery connector (obvious, inherent to have battery connector); the support frame (101) is disposed in the housing (10); the inductive coil (30, 202) is disposed on the first control plate (Fig 2, sensor 40); 
Li discloses the claimed invention except for explicitly showing a first baffle plate; a pair of cup-shaped electrodes; a battery connector; a spring; and a second baffle plate; the pair of cup-shaped electrodes is disposed on the support frame; the first baffle plate is disposed on the pair of cup-shaped electrodes and is fixed on the support frame; the spring butts against the battery connector; the spring and the battery connector are disposed in one end of the support frame; the second baffle plate is directly connected to the spring and fixed on the one end of the support frame; the second control plate comprises positive and negative electrodes connected to the pair of cup-shaped electrodes.
However, Alarcon discloses a first baffle plate (Fig 2B, gasket 228, 0049); a pair of cup-shaped electrodes (contacts 225A-C, 0048); a battery connector (left side of assembly 213); a spring (spring contact of flex circuit 221, 0048); and a second baffle plate (flex circuit 221); the pair of cup-shaped electrodes (225A-C) is disposed on the support frame (power supply portion sub-assembly 213, 0048); the first baffle plate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/4/2022